 


109 HR 4067 IH: TANF Recipients’ Lifeline Act
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4067 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Ms. Velázquez (for herself, Mr. Serrano, Ms. Lee, Mr. Kucinich, and Mr. Filner) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reform the program of block grants to States for temporary assistance for needy families. 
 
 
1.Short titleThis Act may be cited as the TANF Recipients’ Lifeline Act. 
2.Repeal of 5-year limit on benefits 
(a)In GeneralSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by striking paragraph (7). 
(b)Conforming amendmentSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by striking paragraph (9). 
3.Exception for TANF to 5-year ban on benefits for qualified aliens 
(a)In GeneralSection 403(c)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(c)(2)) is amended by adding at the end the following: 
 
(M)Benefits under the Temporary Assistance for Needy Families program described in section 402(b)(3)(A).. 
(b)Conforming amendmentsSection 402(b)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended— 
(1)in subparagraph (A)(ii) by striking subparagraph (C)) and inserting subparagraphs (A) and (C)); and 
(2)by striking subparagraph (B). 
4.Requirement to provide translation services for non-English speakers 
(a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following: 
 
(12)Use of bilingual personnel and printed materialA State to which a grant is made under section 403 shall use appropriate bilingual personnel and printed material in the administration of the State program funded under this part in those portions of the political subdivisions in the State in which a substantial number of recipients of assistance under the State program speak a language other than English.. 
(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following: 
 
(15)Failure to use bilingual personnel and printed materialIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has violated section 408(a)(12) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 2 percent of the State family assistance grant.. 
5.Inflation adjustment of block grant 
(a)Extension of block grantSection 403(a)(1)(A) of the Social Security Act (42 U.S.C. 603(a)(1)(A)) is amended by striking 1996 and all that follows through 2002 and inserting 2006 through 2011. 
(b)Inflation adjustmentSection 403(a)(1) of such Act (42 U.S.C. 603(a)(1)) is amended— 
(1)by striking subparagraphs (B) and (C) and inserting the following: 
 
(B)State family assistance grantThe State family assistance grant payable to a State for a fiscal year specified in subparagraph (A) shall be— 
(i)the amount that bears the same ratio to the amount specified in subparagraph (C) of this paragraph (as in effect before the date of the enactment of this subparagraph) as the amount required to be paid to the State under this paragraph for fiscal year 2002 (determined without regard to any reduction pursuant to section 409 or 412(a)(1)) bears to the total amount required to be paid under this paragraph for fiscal year 2002 (as so determined); multiplied by 
(ii)if the fiscal year specified in subparagraph (A) is fiscal year 2007 or a succeeding fiscal year, 1.00 plus the inflation percentage (as defined in subparagraph (D) of this paragraph) in effect for the fiscal year specified in subparagraph (A). 
(C)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are apropriated for each fiscal year specified in subparagraph (A) such sums as may be necessary for grants under this paragraph for the fiscal year. 
(D)Inflation percentageFor purposes of subparagraph (B) of this paragraph, the inflation percentage applicable to a fiscal year is the percentage (if any) by which— 
(i)the average of the Consumer Price Index (as defined in section 1(f)(5) of the Internal Revenue Code of 1986) for the 12-month period ending on September 30 of the immediately preceding fiscal year; exceeds 
(ii)the average of the Consumer Price Index (as so defined) for the 12-month period ending on September 30, 2005..   
6.Effective dateThe amendments made by this Act shall take effect on October 1, 2005. 
 
